Citation Nr: 0606103	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-01 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for service-connected post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active military duty from September 
1967 to February 1970.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).


FINDING OF FACT

Manifestations of the veteran's service-connected post-
traumatic stress disorder (PTSD) include depression, 
restricted affect, anxiety, irritability, nightmares, 
intrusive thoughts, impaired judgment, complaints of memory 
loss and difficulty concentrating, and social avoidance.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent disabling for service-connected PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no 


issue as to providing an appropriate application form or 
completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in May 2002 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  The duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  The veteran was notified of the need for VA 
examinations, and they were accorded him in June 2002 and 
December 2003.  The veteran was asked to advise VA if there 
were any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2005).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id. 

Service connection for PTSD was granted by a rating decision 
dated in October 2002, effective February 2002, and a 50 
percent disability rating has been assigned as of that date 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  This rating contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory for 
example, retention of only highly learned material, 
forgetting to 


complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

VA examinations conducted in June 2002 and December 2003 
report findings of intrusive memories, sleep impairment, 
social avoidance, emotional detachment and numbness, 
restricted affect, anger outbursts, anxiety, depression, 
irritability, hypervigilance, and panic feelings.  On mental 
examinations, there was no evidence of delusions or 
hallucinations, or suicidal ideation.  The VA examination in 
June 2002, found that the veteran's cognitive abilities were 
intact, although the veteran complained of difficulty with 
concentration, focus, and memory.  

The examination in December 2003, reported that the veteran 
demonstrated appropriate grooming and hygiene.  His speech 
was clear with a fair ability to express himself.  His affect 
was nervous and his overall mood was anxious.  Orientation 
was appropriate, and thinking was spontaneous and logical, 
but pressured, and the examiner noted that the veteran was 
difficult to "follow at times."  Relationships seemed fair 
in quality, but with low frequency of contact.  He was able 
to remember six digits forward and four of the last four 
presidents.  He could only recall one current news story, 
although he read the newspapers daily.  The veteran's 
reasoning skills indicated the capacity for abstract 
thinking.  The examiner noted that the veteran's judgment was 
affected by his depression and anxiety, and his insight was 
low.  The examiner concluded that the manifestations of the 
veteran's PTSD occurred on a daily basis, were moderate in 
intensity, and impaired his occupational functioning, 
judgment, and mood.  

The global assessment functioning (GAF) score assigned by the 
June 2002 examiner was 49 and a GAF score of 50 was assigned 
by the December 2003 examiner.  A GAF score of 41 to 50 
indicates serious symptoms, such as suicidal ideation and/or 
severe obsessional rituals, or serious impairment in social 
or occupational functioning, such as having no friends and an 
inability to keep a job.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).

A review of the medical evidence of record, indicates that an 
initial rating in excess of 50 percent is not warranted.  
Assignment of a 70 percent evaluation for PTSD is warranted 
when the evidence demonstrates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; inability to establish and 
maintain effective relationships.  Id.

Although on VA examination in June 2002, he reported having 
attempted suicide twice in the 1970s, he noted no suicidal 
attempts or ideations in the recent past.  There is evidence 
of impaired impulse control.  The veteran reported 
experiencing irritability, and having angry outbursts.  
Although he noted getting into physical fights, this had not 
occurred recently.  

The veteran's ability to establish and maintain relationships 
is moderately impaired.  He has stated that in the past, his 
symptomatology has led to the breakup of his marriage and to 
inability to work well in an employment setting.  Although in 
January 2002, the veteran reported that he had few friends, 
he noted that it was because he knew to avoid them, as they 
would get him into trouble.  Significantly, he noted that he 
has been remarried to his first wife since 1977, and he 
reported that they have had no significant arguments.  He 
also reported that although he is not overly conversational, 
he engages in visits with family members.  He described some 
incidents of self-isolation, but these were usually the 
result of stimuli triggers, including being in crowds and 
conversations about Vietnam, or avoidance of situations where 
he knew that these triggers would occur.  However, he stated 
that he was able to go out to dine with his wife.

There is no evidence that the veteran is disorganized or 
confused.  On VA examinations in June 2002 and December 2003, 
the veteran's cognitive abilities were found to be grossly 
intact, although he complained of difficulty with 
concentration, focus, and memory.  Additionally, although the 
veteran reported having depression, and episodes of panic 
when in crowds, it is not evident that either of these 
conditions were "near continuous" affecting the ability to 
function independently, appropriately and effectively.  
Indeed, he noted during the January 2002 private psychiatric 
evaluation that when his wife was at work, he worked around 
the house, and read books.

The veteran was not disoriented to time or place, nor has he 
demonstrated memory loss such as his own name, or the names 
of his wife or children.  He has not demonstrated impaired 
speech.  The January 2002 private examination report, as well 
as the December 2003 VA examination report, noted his 
cooperative, and pleasant, but nervous, manner.  He has not 
reported experiencing delusions or hallucinations.  He has 
not exhibited inappropriate behavior, and has displayed no 
evidence of, nor reported engaging in, obsessional rituals.  
Appropriate grooming and hygiene was reported.  

As noted above, the initial 50 percent evaluation for PTSD 
was assigned as of the effective date of the grant of service 
connection for PTSD.  After review of the evidence, there is 
no medical evidence of record that would support a rating in 
excess of 50 percent for PTSD at any time subsequent to the 
effective date for service connection, February 5, 2002, as 
the objective documentation of his symptomatology has been 
consistent throughout the period in question.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

As the medical evidence of record does not show suicidal 
ideation, obsessional rituals which interfere with routine 
activities, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, spatial disorientation, neglect of personal 
appearance and hygiene, or the inability to establish and 
maintain effective relationships, the Board finds that the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 50 percent for PTSD.  
Accordingly, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An initial evaluation in excess of 50 percent for service-
connected PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


